

116 HR 7965 IH: To designate the facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, as the “Lawrence M. Larry Walsh Sr. Post Office”.
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7965IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. Foster (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, as the Lawrence M. Larry Walsh Sr. Post Office.1.Lawrence M. Larry Walsh Sr. Post Office(a)DesignationThe facility of the United States Postal Service located at 303 East Mississippi Avenue in Elwood, Illinois, shall be known and designated as the Lawrence M. Larry Walsh Sr. Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lawrence M. Larry Walsh Sr. Post Office.